Citation Nr: 1516675	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran cancelled a hearing request which he had previously made.  

The Veteran raised issues of service connection for psychiatric disorder and a higher rating for right knee disorder in February 2015..  It is unclear whether the RO has adjudicated these matters to date.  The Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's hearing loss is no worse than level III for either ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran indicated that his hearing loss had become worse in March 2012, indicating that he was familiar with what was necessary for an increased rating, and notice was provided to him in June 2014.  Accordingly, the Board concludes that he was provided with adequate notice regarding his claim.

VA has assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2012 and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veterans appeals the RO's October 2012 decision rating his bilateral hearing loss disability as noncompensable under 38 C.F.R. § 4.85.  


Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   

On VA examination in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
65
65
45
LEFT
25
35
55
55
43

Speech recognition scores, using the Maryland CNC test, were 80 percent in each ear.

On service evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
70
75
44
LEFT
20
30
65
60
44

Speech recognition scores, using the Maryland CNC test, were not reported.  

On VA examination in March 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
70
70
51
LEFT
30
40
60
65
49

Speech recognition scores, using the Maryland CNC test, were 88 percent in the right ear and 96 percent in the left ear.

The findings, using 38 C.F.R. § 4.85, Table VI, yield no more than a Roman numeral III for each ear.  The June 2012 service department report does not contain speech recognition scores using the Maryland CNC test, and so it is not probative.  Even if it were considered under Table VIA, it would only result in Roman numeral II for each ear.  The audiometric results do not permit a compensable evaluation using 38 C.F.R. § 4.85.

Patterns of exceptional hearing loss are covered in 38 C.F.R. § 4.86.  Section 4.86(a) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Section 4.86(b) provides that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The audiometric results do not meet the requirements of 38 C.F.R. § 4.86(a) or (b) for either ear and so those provisions do not assist the Veteran with his claim. 

Given the above, a compensable rating is not warranted for the Veteran's bilateral hearing loss disability under the rating schedule.  The audiometry accords with a noncompensable rating under Diagnostic Code 6100.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected hearing loss symptoms.  His hearing loss is manifested by decreased auditory acuity, and the Veteran complained of difficulty hearing conversational speech on VA examination in March 2013 and has reported other hardships due to his hearing loss in February 2013 and June 2013.  The rating criteria contemplate these impairments; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence that the Veteran is rendered unemployable by his service-connected bilateral hearing loss disability.  Further consideration of TDIU is not warranted.

The Board notes that the Veteran has asserted through February and June 2013 statements that he wears hearing aids, has trouble hearing normal conversation, is learning sign language, and was tested using a strong male voice in a quiet room.  In real life, he cannot understand conversations without using his hearing aids; when in a crowded room, he cannot understand the spoken word; and women's and children's voices are totally inaudible.  However, all claimants are provided the same tests for uniformity of application of rating criteria, and the Veteran's rating is the same as the ratings for other claimants who are similarly situated.  

The preponderance of the evidence is against a compensable rating for the Veteran's service-connected bilateral hearing loss disability and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating for bilateral hearing loss disability is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


